Title: From George Washington to Lawrence Lewis, 20 September 1799
From: Washington, George
To: Lewis, Lawrence



Dear Sir,
Mount Vernon 20th Septr 1799

From the moment Mrs Washington & myself adopted the two youngest children of the late Mr Custis, it became my intention (if they survived me, and conducted themselves to my satisfaction) to consider them in my Will, when I was about to make a distribution of my property. This determination has undergone no diminution, but is strengthened by the connexion which one of them has formed with my family.
The expence at which I live, and the unproductiveness of my Estate, together, will admit of no diminution of income, while I remain in my present situation; on the contrary, were it not for occasional supplies of money, in payment for Lands sold within the last four or five years, to the amount upwards of Fifty thousand dollars; I should not be able to support the former without involving myself in debt & difficulties.
But, as it has been understood from expressions occasionally dropped from (Nelly Custis, now) your Wife, that it is the wish of you both to settle in this neighbourhood (contiguous to her

 


friends) and as it would be inexpedient, as well as expensive for you, to make a purchase of land when a measure which is in contemplation would place you on more eligable ground, I shall inform you, that in the Will which I have by me, and have no disposition to alter, that part of my Mount Vernon tract which lyes North & West of the public road leading from the Gum spring to Colchester (from a certain point which I have marked) containing about two thousand acres of Land, with the Dogue run Farm—Mill—Distillery—Grays heights—&ca is bequeathed to you and her jointly, if you incline to build on it; and few better sites for a house than Grays hill, and that range, are to be found in this County, or elsewhere.
You may also have what is properly Dogue run Farm, the Mill, and Distillery, on a just, & equitable Rent; as also the hands belonging thereto on a reasonable hire either next year, or the following; it being necessary, in my opinion, that a young man should have objects of employment. Idleness is dis-reputable under any circumstances; productive of no good, even when unaccompanied by vicious habits; and you might commence building as soon as you please; during the progress of which, Mount Vernon might be made your home.
You may conceive, that building, before you have an absolute title to the land, is hazardous. To obviate this, I shall only remark that, it is not likely that any occurrence will happen, or any change take place, that would alter my present intention (if the conduct of yourself & wife is such as to merit a continuance of it) but be this is it may, that you may proceed on sure ground with respect to the buildings, I will agree, and this letter shall be an evidence of it, that if, thereafter, I should find cause to make any other disposition of the property here mentioned, I will pay the actual cost of such buildings to you, or yours.
Although I have not the most distant idea that any event will happen that could effect a change in my present determination, nor any suspicion that you, or Nelly would conduct yourselves in such a manner as to incur my serious displeasure; yet, at the sametime that I am inclined to do justice to others, it behoves me to take care of myself, by keeping the staff in my own hands.
That you may have a more perfect idea of the Landed property I have bequeathed to you & Nelly in my Will, I transmit a plan of it, every part of which is correctly laid down & accurately measured. Shewing the number of Fields, Lots, Meadows, waste land,

&ca; with the contents, & relative situation of each. All of which, except the Mill swamp (wch has never been considered as part of Dogue run Farm, and is retained, merely for the purpose of putting it into a better state of improvement[)], you may have on the terms before mentioned. With every kind wish for you & Nelly, in which your Aunt who has been & is, very much indisposed unites—I remain Your Affectionate Uncle

Go: Washington


I have just received an account of the death of my brother which is the oc⟨casion⟩ of my sealing with black.

